Villas of Vista Del




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 22, 2015

                                       No. 04-15-00238-CV

                                       Erasmo FIGUEROA,
                                            Appellant

                                                  v.

                               VILLAS OF VISTA DEL NORTE,
                                         Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                               Trial Court No. 2015CV01973
                        Honorable David J. Rodriguez, Judge Presiding

                                          ORDER
         Appellant’s brief was due on September 9, 2015, and was filed on October 27, 2015. The
brief did not comply with Texas Rule of Appellate Procedure 38.1. On November 10, 2015, this
Court ordered appellant file an amended brief in compliance with Rule 38.1 on or before
November 25, 2015. Appellant was cautioned that if the amended brief was not filed by this date
or did not correct the cited violations, the Court could strike the brief and prohibit appellant from
filing another pursuant to Texas Rule of Appellate Procedure 38.9(a).

         Appellant failed to file the amended brief, but filed a motion for extension of time, stating
his pro se status made it difficult to comply timely. This Court allowed Appellant to December
16, 2015 to file the amended brief. Appellant, again, requests additional time to file his amended
brief, stating health problems prevented him from timely complying with the Court’s order.

       The Court has allowed Appellant significant time to file a compliant brief. Appellant is
ORDERED to file a brief on or before December 31, 2015. NO FURTHER EXTENSIONS
OF TIME WILL BE ALLOWED. If the amended brief with Certificate of Service is not filed
on or before December 31, 2015 or does not correct the noticed violations, this Court will strike
the non-compliant brief and will dismiss this appeal. See TEX. R. APP. P. 38.9(a), 42.3(b),(c).



                                                       _________________________________
                                                       Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court